                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )
                                                 )
        vs.                                      )        Case No. 19-CR-0077-JB
                                                 )
 MICHAEL NISSEN,                                 )
                                                 )
                  Defendant.                     )

                                UNITED STATES’ PSR OBJECTIONS

       The United States of America is in receipt of the second Presentence Investigation Report

(“PSR”), Doc. 88, for defendant Michael Nissen (“Defendant”). While the United States

appreciates the Probation Office’s diligent work in compiling the PSR, the report describes as

irrelevant conduct that the Court has already ruled was relevant to the counts of conviction, and

thereby makes several errors that must be corrected. The United States files this document to

assist the Court in correcting those errors and correctly calculating the offense level and

guideline range as required by law.

                            Acknowledgement of Relevant Conduct

       On July 29, 2019, the United States filed notice that it intended to offer evidence of

several non-charged incidents pursuant to Federal Rule of Evidence 404(B). Doc. 46.

Defendant timely responded. Doc. 54. Before the trial began, the Court took oral argument

regarding the 404(B) evidence. Doc. 58 (clerk’s minutes). Relevant to these objections, that

proposed 404(B) evidence included 1) the December 11, 2018 bomb scare initiated by Defendant

at the New Mexico State Police (“NMSP”) office in Albuquerque, 2) the December 13, 2018

interview with Bernalillo County Sheriff’s Office (“BCSO”) Detective Cash, and 3) the service
of the state search warrant, recovering the revolver referenced in the December 13 interview with

Detective Cash. Having been fully briefed, the Court ruled that each of the proposed categories

of evidence was relevant to the two charged counts, but that Defendant’s conduct in the bomb

scare incident was so odd (“weird” may have been the word the Court used) that it would

potentially distract the jury’s attention from the core evidence and the elements of § 875(c), and

the information about the revolver was potentially unfairly prejudicial and unnecessary to prove

the elements of the charged counts, such that each was excluded from presentation to the jury on

rule 403 grounds.

        Because the evidence of those two incidents (the December 11, 2018 bomb scare and the

December 13, 2018 interview with Detective Cash and related recovery of the referenced

revolver) are relevant to the charged conduct (and now the counts of conviction), the paragraphs

describing them in the PSR should be included in the relevant conduct section. Yet those

paragraphs currently appear at ¶ 38-40, in the irrelevant conduct section. This is error to which

the United States objects. The United States respectfully requests the Court order those

paragraphs moved to the relevant conduct section of the PSR.

       In support of this request, the United States incorporates by reference its written

argument in Doc. 46. Additionally, with respect to the December 11, 2018 bomb scare, the

United States notes that the proffered facts (which now appear faithfully and truthfully in PSR ¶

38) indicate conduct designed to scare or inconvenience the NMSP, the target of Defendant’s

wrath. And, with respect to the December 13, 2018 interview with Detective Cash, Defendant’s

own statement directly ties his carrying of a loaded revolver to his oppositional interest in state

police such as Officer Burd, the interaction with whom caused the conduct charged in this case.




                                                  2
                                    Sentencing Enhancements

       The United States objects to the related decision by the Probation Office not to propose

two sentencing enhancements, one under U.S.S.G. § 2A6.1(b)(1) for “any conduct evidencing an

intent to carry out such a threat,” and one under U.S.S.G. § 2A6.1(b)(4)(B) for substantial

expenditure of funds to respond to the offense. The United States respectfully requests the

Court, in correctly calculating the offense level and Guidelines range, apply both these

sentencing enhancements.

       The § 2A6.1(b)(1) enhancement applies because Defendant carrying around a loaded

revolver, admittedly for the explicit purpose of opposing state police, is direct evidence of intent

to carry out threats to “put a bullet in that *** pig’s head” and “take my revolver out and [] put

that *** drop dead….” See Trial Exhibits 2, 2a (relating to Count 1). The admission, coming as

it did in a December 13 interview just two days after the December 11 bomb scare, is also

potentially relevant to Defendant’s attempt to enter the NMSP office, where he could have made

good his threat to shoot Barbara Beuzekom in the face as per his threat in Count 2. There is no

evidence of any innocent purpose for the carrying of that revolver here, only direct evidence that

Nissen carried it to oppose whoever he considered to be a “rogue state cop[].” Therefore, the

evidence is preponderant that Nissen, by carrying such a loaded revolver, and additionally by

attempting to gain access to the NMSP office on December 11, 2018, had an intent to carry out

his threats to shoot NMSP officers and employees. The Court should therefore apply a +6

enhancement to his final offense level as per § 2A6.1(b)(1).

       The § 2A6.1(b)(4)(B) enhancement applies not only because responding to Defendant’s

bomb scare on December 11, 2018 took significant police resources, but also because

Defendant’s amusement at the response to his bomb scare is strong evidence that he intended



                                                  3
both to terrify and to provoke a response from the police with his antics. Defendant’s

amusement at the efforts required to respond to his bomb scare, and the significance of the police

response, are currently described in PSR ¶ 39. Additionally, the Court has the trial evidence

from several witnesses about the all-patrol-officer messages sent out to warn about the lethal

danger Defendant represented, and about the warnings put up to alert even administrative

employees to the dangers Defendant presented. No more evidence is required to form a

preponderance with respect to the significance of the police response to Defendant’s criminal

behavior and relevant conduct. The Court should apply a +4 offense level enhancement pursuant

to § 2A6.1(b)(4)(B).

       With those two enhancements applied, Defendant’s final offense level becomes 32, and at

a criminal history category I his correct advisory Guidelines range is 121-151 months. Because

he is convicted of two counts, each of which carries a maximum 60 months in prison, that would

make his effective Guidelines range 120-120 by operation of law. The filing of these PSR

objections in CM/ECF caused a copy to be served on Susan Porter, Esq., counsel for Defendant.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically filed November 21, 2019
                                                     PAUL MYSLIWIEC
                                                     ALEXANDER M.M. UBALLEZ
                                                     Assistant United States Attorneys
                                                     201 Third St. NW, Suite 900
                                                     Albuquerque, NM 87102
                                                     (505) 346-7274
                                                     (505) 346-7296 fax




                                                4
